DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I-A, Claims 1, 2, 6-8, 12 and 13, filed on 2/12/21, is acknowledged.
The Restriction mailed on 11/12/20 has been carefully reviewed and is held to be proper. Accordingly, Claims 3-5, 9-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 11/12/20 is hereby made Final. Applicants are required to cancel the nonelected claims (3-5, 9-11 and 14) or take other appropriate action. 
An Office Action on the merits of Claims 1, 2, 6-8, 12 and 13 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method of controlling the placement of micro-objects on a micro-assembler”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matei et al (US 10,558,204).
Regarding claim 1, Matei et al teach a method for real-time controlling over positioning of a micro-object (Abstract), comprising: 
detecting a set of micro-objects (Fig. 1, 12) [or their positions through camera (25 & 26; Col. 10, lines 29-43)] on a surface of a micro-assembler (14 & 15A-D) comprising an array of force generating pixels or voltage controlling force (Col. 6, lines 17-26; Col. 13, lines 8-12); 
determining a set of positions (25 & 26; Col. 10, lines 38-43; Col. 11, lines 36-39) of the set of micro-objects; 
identifying one or more types of the set of micro-objects (Col. 11, lines 40-45); 
identifying a set of control patterns through tracking position (25; Col. 11, lines 40-50) from a control pattern library (21) based on the set of positions (32) and the one or more types of the set of micro-objects or data of components (27, 30 & 31); and 
manipulating the set of micro-objects using the set of control patterns (Col. 11, lines 26-30, 36-39), wherein each control pattern of the set of control patterns indicates a force pattern on a portion of the array of force generating pixels or voltage controlling force (Col. 6, lines 17-26; Col. 13, lines 8-12). 
Regarding claim 2, Matei et al further teach: determining a set of orientations [or their positions/orientations/locations through camera (25 & 26; Col. 10, lines 29-43)] of the set of micro-objects (12), wherein the set of control patterns is identified further based on the set of orientations of the set of micro-objects (12), such as the initial position (37; Col. 12, lines 50-54) to a desired position later (38). 
Regarding claim 6, Matei et al teach that determining a set of positions of the set of micro-objects comprises: obtaining an image (26) of the set of micro-objects; and analyzing (Col. 10, lines 29-43) the image to determine the set of positions of the set of micro-objects. 
Regarding claim 7, Matei et al teach that the set of positions [or their positions/ locations through camera (25 & 26; Col. 10, lines 29-43)] of the set of micro-objects is determined by determining a set of boundaries (Fig. 12, 110; Col. 16, lines 55-66) of the set of micro-objects (12). 
Regarding claim 12 and 13, Matei et al teach that each control pattern of the set of control patterns further indicates a center position (Fig. 3; Col. 6, lines 1-7) and an orientation (Different Orientations of 12) for a respective voltage pattern by the electrodes (15A-D), wherein manipulating the set of micro-objects (12) on the surface of the micro-assembler comprises: controlling orientations of the set of micro-objects in three dimensions (Col. 5, lines 32-34) relative to the surface of the micro-assembler (Fig. 1, 14 & 15A-D).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would 

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
May 6, 2021